          Case 1:17-cv-04853-JSR Document 87 Filed 02/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------                       X
                                                            :
                                                            :
SARAH PALIN                                                     No. 17 Civ. 4853 (JSR)
                                                            :
                               Plaintiff,                   :
                                                            :   ECF Case
                                                            :
                       -against-                            :
                                                            :   NOTICE OF ENTRY OF
                                                            :   APPEARANCE
THE NEW YORK TIMES COMPANY and JAMES                        :
BENNET,                                                     :
                               Defendant.                   :

-------------------------------------                       X

To the Clerk of this Court and all parties of record:

       PLEASE TAKE NOTICE, Jacquelyn N. Schell, undersigned counsel with Ballard

Spahr LLP, hereby enters her appearance as additional counsel in this civil action on behalf of

Defendants The New York Times Company and James Bennet. Any and all further

correspondence directed to Defendants regarding this civil action, and any pleadings or other

filings, may be served on undersigned counsel at the address below.


Dated: New York, New York                   Respectfully submitted,
       February 20, 2020
                                            BALLARD SPAHR LLP

                                            By: /s/ Jacquelyn N. Schell
                                               Jacquelyn N. Schell
                                            1675 Broadway, 19th Floor
                                            New York, NY 10019-5820
                                            Tel: (212) 346-8048
                                            Fax: (212) 223-1942
                                            schellj@ballardspahr.com

                                            Counsel for Defendants
